Fourth Court of Appeals
                               San Antonio, Texas
                                      July 26, 2021

                                   No. 04-20-00062-CV

        IN THE INTEREST OF K.M., B.M. AND A.B.M., MINOR CHILDREN

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-09419
                         Honorable Aaron Haas, Judge Presiding


                                     ORDER

       Appellee David Avila’s motion for extension of time is GRANTED. Appellee David
Avila’s brief is due September 7, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court